Citation Nr: 0002894	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-15 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a higher evaluation for service-connected 
hepatitis C, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel

INTRODUCTION

The veteran served on active military duty from May 1970 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which granted service connection 
for hepatitis, with an initial noncompensable evaluation.  
The veteran testified at a Travel Board hearing in June 1999.


REMAND

The veteran was granted service connection for hepatitis C in 
August 1998, with a noncompensable evaluation.  The claims 
file contains outpatient treatment records from a VA Medical 
Center (VAMC), which show that the veteran has undergone 
recent assessment of his hepatitis.  In December 1998, it was 
noted that he had mild fatigue but was otherwise stable with 
essentially normal liver function studies and without 
abdominal pain.  It was further noted that he was to return 
to the clinic in 4 weeks for consideration of a liver biopsy.  
It is not clear from the record whether such a procedure was 
performed.  In January 1999, an ultrasound of the liver was 
performed, which showed no definite focal abnormalities, but 
some coursing of the echo texture suggesting hepato-cellular 
disease.  Clinical records indicate that treatment options 
were being discussed at that time.  

The veteran testified at a Travel Board hearing in June 1999 
that he was scheduled to consult with a VA doctor that month 
regarding recommended treatment with Interferon for 
hepatitis.  However, the most recent VAMC treatment records 
in the claims file date from February 1999.  Thus, it is not 
apparent from the claims file whether the veteran is 
currently undergoing medical therapy for hepatitis as had 
been recommended by his treating physician. 

At the hearing, the veteran also testified that he had been 
hospitalized at a county hospital in April 1999 due to nausea 
and diarrhea.  The veteran stated that he had the rotavirus.  
There are no treatment records from this episode in the 
claims file. 

Infectious hepatitis with marked liver damage manifested by 
liver function tests and marked gastrointestinal symptoms or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy is rated 100 percent disabling.  With moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression, 
it is rated 60 percent disabling.  With minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and less than three times a year 
but necessitating dietary restriction or other therapeutic 
measures, it is rated 30 percent disabling.  With 
demonstrable liver damage with mild gastrointestinal 
disturbance, it is rated 10 percent disabling.  When healed, 
nonsymptomatic, it is rated 0 percent disabling.  38 C.F.R. § 
4.114, Diagnostic Code 7345.

The veteran has indicated that there are additional medical 
records available which are relevant to his claim, including 
records pertaining to treatment for hepatitis, which is one 
of the criteria for a 30 percent rating.  There is also 
indication from the medical evidence of file that there may 
be additional outpatient clinic records relating to a liver 
biopsy; the results of such a study is relevant to the 
question of whether there is any demonstrable liver damage, 
which is also one of the criteria for a compensable rating.  
The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention. Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 
Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  It is the also the Board's judgment that, given the 
apparent availability of additional relevant medical 
evidence, the veteran should be afforded another VA 
gastrointestinal examination, which includes a review of the 
additional treatment and diagnostic records, for the purpose 
of determining the current severity of his service-connected 
hepatitis.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board is cognizant of a VA compensation examination 
performed as recently as August 1998, the veteran's current 
100 percent combined service-connected rating, and his 
physical condition, but, in view of the foregoing and his 
recent Travel Board hearing testimony, the Board finds that 
additional development is warranted.    

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO should obtain all VAMC records 
pertaining to the veteran's claim for a 
higher evaluation for hepatitis from 
February 1999 to the present.  The RO 
should further assist the veteran in 
obtaining all relevant treatment records 
from non-VA providers, including those 
from a county hospital where the veteran 
was hospitalized in April 1999.  All 
records should be associated with the 
claims file.

2.  Following the completion of the 
above, the veteran should be scheduled 
for a VA examination for diseases of the 
liver.  The examiner should review the 
claims file, including any newly 
associated records, prior to conducting 
the examination.  The examiner is asked 
to conduct all necessary tests and 
studies, and to address the question of 
whether the veteran has liver damage, and 
if so, to what degree.  The physician 
should specifically state whether the 
veteran's hepatitis is manifested by 
demonstrable liver damage, 
gastrointestinal disturbance, fatigue, 
anxiety, or depression.  If 
gastrointestinal disturbance is apparent, 
the examiner should indicate the degree 
of such disturbance (i.e., mild, 
moderate, marked), how often it occurs 
(i.e., recurrent or of several weeks 
duration, aggregating three or more a 
year and accompanied by disabling 
symptoms requiring rest therapy), and 
whether such symptomatology necessitates 
dietary restriction or other therapeutic 
measures.    

3.  Thereafter, the RO should 
readjudicate the veteran's claim, giving 
appropriate considerate to whether the 
veteran has liver damage, symptoms of 
hepatitis, and whether he is undergoing 
treatment for hepatitis.  If the decision 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate period 
of time in which to respond thereto.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


